Per Curiam:
The original defendant having been dissolved, the action
has abated as to it. The moving party, having succeeded to all the rights of the original defendant, is entitled to be substituted as defendant in the action. The order, therefore, should be modified by providing that the Commissioner of Insurance of the Commonwealth of Pennsylvania be substituted in place of the original defendant, and as so modified affirmed, without costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.